Advisory Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
On page 7 of the response, Applicant urges that the cited art does not disclose a compostable lid sealed to a coffee capsule having the structures and features as presently claimed and the cited art cannot achieve the disclosed benefits of Applicant’s compostable lid configured to seal a beverage capsule.
These urgings are not seen to be sufficient to overcome the rejection as currently presented.  It is noted that Andreae already teaches a compostable lid sealed to a coffee capsule, that comprises a non-woven having at least 50% by weight biodegradable fibers, such as polylactic acid, together with a cellulose based support and an oxygen barrier, with the non-woven facing the rim of the capsule.  Andreae also suggests that the non-woven having a grammage of 10-30g/m2 which thus falls within the claimed range, and further teaches that the oxygen barrier layer can be a similar oxygen barrier layer as claimed, such as polyvinyl alcohol.  Andreae’s oxygen barrier is also positioned between the non-woven (21a) and a cellulose based support (see page 6, lines 13-16, figure 5, item 13f, figure 7, item 21e,f).  Claim 1 differs from Andreae in the specific type of cellulose based support and the grammage of the oxygen barrier layer.  However, Kuhl also evidences that the cellulose based support for an oxygen barrier can be a parchment layer (paragraph 25, 28) and where the parchment can provide wet strength (paragraph 25) and can prevent softening or dissolution of the oxygen barrier layer, such a as PVOH ( paragraph 25).  Andreae already teaches that the cellulose layer that has similarly been used for protecting and supporting the oxygen barrier layer (page 7, lines 25-27; page 6, lines 13-16,31).  To thus use parchment as the support layer for Andreae’s lid would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing the desirable wet strength and protection of an oxygen barrier layer.   Further regarding the parchment being vegetable parchment, while Kuhl might not specifically recite “vegetable parchment,” Planchard clearly evidences that vegetable parchment can provide wet strength, in a similar manner as Kuhl has already described for the parchment layer and Yam further evidences vegetable parchment is known to be a water resistant layer.  Therefore, in view of the teachings of Kuhl, Planchard and Yam, and since Andreae only recites that the layers protecting the oxygen barrier can be a cellulose layer, it would have been obvious to one having ordinary skill in the art to have used vegetable parchment, because the prior art teaches that vegetable parchment can serve a similar function as Andreae’s cellulose layer, of providing wet strength and moisture resistance for providing protection to the oxygen barrier layer.
Further on page 7 of the response, Applicant urges that the modification of Planchard’508 would render Planchard unsatisfactory for its intended purpose because the Kraft paper layer of Planchard’508 provides shape and stability and Planchard’s Kraft paper would be exposed to significant pressure and moisture and would thus easily delaminate. 
These urgings are not seen to be sufficient to overcome the rejection, because the rejection is not relying on modifying Planchard’508.  While it is acknowledged that Planchard discloses the use of Kraft paper and vegetable parchment layers, at paragraph 22, Planchard teaches that the purpose of the vegetable parchment is to provide wet strength and moisture barrier properties (paragraph 37, 38).  Therefore, the teachings of Planchard with respect to the properties of the vegetable parchment are seen to be analogous to what Kuhl already teaches for parchment used with coffee capsules and with cellulose layers as taught by Andreae.  Therefore, it would have been obvious to one having ordinary skill in the art to have modified Andreae’s cellulose support layer to be a vegetable parchment because the prior art teaches that vegetable parchment provides the desirable properties of wet strength and moisture barrier protection which Andreae desires of the cellulose layer, for supporting the oxygen barrier layer.
Further on pages 7-8 of the response, Applicant urges that the fact that Planchard’s cellulose-fiber based support comprises Kraft paper layer increases the bulkiness of the multilayer article and thus would not have been useable with a lid sealed to a coffee capsule and Planchard’s multilayer article would not have been suitable to seal a beverage capsule.
These urgings are not seen to be sufficient to overcome the rejections of record, in view of the discussion already presented above with respect to the Planchard reference.
Further on page 8 of the response, Applicant urges that if a person having ordinary skill in the art would have used Planchard’s multilayer article as a lid for sealing a beverage capsule, the perforation step would have exposed the Kraft paper to pressure and moisture thus resulting in loss of structural integrity and delamination.  On page 8, Applicant also urges that removing the Kraft paper of Planchard would have rendered Planchard unsatisfactory for its intended purpose.
These urgings are not seen to be sufficient in view of the discussion already presented above with respect to the Planchard reference.  That is, the rejection is not relying on modification of Planchard.  Furthermore, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
 On page 9 of the response, Applicant urges that Planchard does not cure the deficiencies of Andreae.  Applicant further urges that the combination relies on impermissible hindsight and conclusory statements.  IT is urged that nowhere does Andreae, Planchard or the other cited art suggest a compostable lid sealed to a coffee capsule having a non-woven with fibers that contain at least 50% by weight biodegradable fibers, a support comprising vegetable parchment and at least one oxygen barrier layer having a grammage between 0.5-8g/m2, where the lid is sealed to a rim of a capsule body of the coffee capsule to seal the coffee capsule with the nonwoven facing the rim, and wherein the grammage of the non-woven is between 5-100g/m2.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As discussed above, the combination teaches the use of vegetable parchment as a known type of parchment layer recognized for its moisture barrier properties and wet strength and the art further teaches that PVOH, which has already been taught as an oxygen barrier layer, can have a grammage within the range of 0.5-8g/m2 for the art recognized function of providing the requisite gas barrier properties.  Therefore, the prior art is seen to provide motivation to modify Andreae’s compostable lid to use vegetable parchment as Andreae’s support layer, for the purpose of providing moisture protection for the PVOH oxygen barrier, and to modify Andreae’s oxygen barrier layer to have a grammage of 1-10 or 3-5g/m2 for achieving the requisite oxygen barrier properties.

Further on pages 9-11 of the response, Applicant urges that it is not clear as to how one of skill in the art would fabricate the compostable lid sealed to a coffee capsule without impermissibly using Applicant’s disclosure as a guide; and one of ordinary skill in the art would not have found anything in the cited art to suggest any reason for fabricating the compostable lid of Applicant’s claim 1.
These urgings are not seen to be sufficient for the reasons already discussed above.  It is noted that the motivation for modification of the Andreae compostable lid lies in the teachings of the prior art, and not from knowledge gleaned from applicant’s disclosure.  


In view of the entry of the claim amendments presented July 14, 2022, the rejection of claim 19 under 35 U.S.C. 112d has been withdrawn.  
In view of the entry of the claim amendments, the rejection of claim 22 has been modified as presented below:
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreae (WO 2015177591) in view of Kuhl (US 20190016528) and Planchard (US 20150151508 A1 ) and as evidenced by Yam, and in further view of Berlin (US 20020127358), Camera (US 20120070542) and Michelman (“Unique High Oxygen Barrier Coatings for Food Packaging”).
Regarding claim 22, Andreae, Kuhl, Planchard, Yam and Berlin have been relied on as already discussed above with respect to claim 1 to teach a compostable lid sealed to a coffee capsule, the compostable lid composed of a multilayer article comprising at least a non-woven having at last 0% by weight biodegradable fibers, a vegetable parchment support layer, one oxygen barrier layer having  a grammage of between 0.5-8g/m2 and wherein the lid is sealed to a rim of a capsule body of the coffee capsule to seal the coffee capsule, with the non-woven facing the rim and where the grammage of the non-woven is between 5-100g/m2.  
Claim 22 differs from this combination in specifically reciting that the compostable lid has a rate of transfer of oxygen less than 1.5 m3/m2/day.
However, Camera teaches that it has been desirable for sealing lids for beverage pods to have an oxygen transmission rate of less than 0.5cc/m2 (see paragraph 34 - “In certain embodiments, the lid 310 has an oxygen transmission rate….”) and where the lid can be made from biodegradable materials (paragraph 40).  Like Andreae, Camera is also directed to similar types of products (cartridges comprising ground coffee).  Andreae also desires to keep the contents fresh (page 15, line 19) as does Camera (paragraph 33).  Kuhl also teaches modifying the thickness of the PVOH layer for achieving the desired oxygen permeability (paragraph 42).  
To thus modify Andreae and to provide an oxygen transfer rate of less than 0.5cc/m2 would thus have been obvious to one having ordinary skill in the art for the known purpose of minimizing oxygen ingress through the lid for preserving the freshness of the contents.  It is also noted that Michelman evidences that an oxygen barrier “Michem Flex Barrier 3510” which is also disclosed in Applicant’s specification for providing oxygen barrier properties (see page 8, 9th paragraph) has been a known barrier film useful in food packaging for providing oxygen barrier properties, and that has been conventionally used for reducing the oxygen transmission rate (see page 10).  
Thus, the art teaches using polyvinyl alcohol, where the particular grammage of 3-5g/m^2 would have been obvious for providing the requisite oxygen barrier properties.  Camera further evidences providing a lid with an oxygen transfer rate that is within the claimed range and Michelman further teaches known oxygen barrier layers recognized for food packaging and which can lower the oxygen transfer rate of the packaging.  To thus modify Andreae and the combination, which already teaches a similar oxygen barrier layer, and to have a lid with an oxygen transfer rate of less than 1.5cc/m2day would have been obvious to one having ordinary skill in the art, for the known purpose of minimizing oxygen ingress through the lid.
Regarding the new limitation to claim 22 of, “wherein the compostable lid sealed to the coffee capsule has a pressure resistance of between 5 and 15 bar,” it is noted that Andreae teaches that it has been conventional for beverage capsules to be used at pressures such as 6-20 bar (see page 1, lines 19-24) and that the covering film is thus exposed to a particular pressure and then broken (see page 1, lines 22-24).  This teaches that the art has recognized the cover film to be able to withstand a particular amount of pressure prior to rupturing such that to modify the pressure resistance of the covering film taught by the combination would have been obvious to one having ordinary skill in the art, based on achieving the requisite pressure buildup prior to rupture of the covering film.  It is additionally noted that the combination teaches a similar structure as that recited in claim 22 and since Andreae already teaches that the capsule is used at pressures of 6-20 bar, it would have been obvious to one having ordinary skill in the art to have similarly ensured that the lid can also withstand similar pressures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792